UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT  Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 20, 2013 Acacia Diversified Holdings, Inc. (Exact Name of Registrant as Specified in Its Charter) Texas 1-14088 75-2095676 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3512 E. Silver Springs Blvd. - #243Ocala, FL34470 (Address of Principal Executive Offices) (877) 513-6294 (Registrant’s Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On September 25, 2013, the Company reported that its wholly-owned subsidiary, Citrus Extracts, Inc. had entered into an [Supply] Agreement with Uncle Matt's Organic, Inc. on August, 20, 2013. The report included such Agreement as Exhibit 10.01 thereto, and omitted certain sections thereof pursuant to a request for confidentiality. The Company is amending the September 25, 2013 report to include a more complete version of Exhibit 10.01. The [Supply] Agreement remains in full force and effect and no amendments have been made thereto since its consummation. Item 9.01Financial Statements and Exhibits. (d) Exhibits. EXHIBIT INDEX Exhibit NumberDescription 10.01[Supply] Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 3, 2014 Acacia Diversified Holdings, Inc. /s/Steven L. Sample Steven L. Sample, Chief Executive Officer
